Name: Commission Regulation (EEC) No 2283/81 of 7 August 1981 amending Regulation (EEC) No 1098/68 in respect of the refund to be granted for the sugar contained in milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  beverages and sugar
 Date Published: nan

 No L 223/10 Official Journal of the European Communities 8 . 8 . 81 COMMISSION REGULATION (EEC) No 2283/81 of 7 August 1981 amending Regulation (EEC) No 1098/68 in respect of the refund to be granted for the sugar contained in milk products whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1098/68 is hereby amended as follows : 1 . In Article 2 (3), the references to 'Regulation No 1009/67/EEC' in the first and second subpara ­ graphs are replaced in each case by references to 'Regulation (EEC) No 1785/81 '. 2 . The following paragraph 4 is added to Article 2 : '4. For the purposes of paragraph 1 (b), sucrose shall be treated as sucrose produced from beet or sugar cane harvested within the Community when that sucrose has been : (a) imported into the Community by virtue of :  Protocol 3 on sugar annexed to the ACP-EEC Convention of Lome, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece, and in particular Article 17 (4) thereof, Whereas, pursuant to Article 2 ( 1 ) of Commission Regulation (EEC) No 1098 /68 (2 ), as last amended by Regulation (EEC) No 242/80 (3 ), the refund to be granted for the sucrose added to milk products within subheading 04.02 B of the Common Customs Tariff is applicable only if the sucrose added is produced from beet or sugar cane harvested within the Community ; Whereas, pursuant to paragraph 4 of Protocol 1 7 annexed to the 1972 Act of Accession (4), notwith ­ standing Article 15 ( 1 ) of Council Regulation (EEC) No 766/68 (5 ), as last amended by Regulation (EEC) No 1 489/76 (6), the export refund applicable to the United Kingdom may be granted for white sugar produced from raw sugar imported under that Protocol ; Whereas, subsequently , preferential import arrange ­ ments for sugar together with a guarantee of purchase and import were introduced by Protocol 3 on sugar annexed to the ACP-EEC Convention of Lome ( 7), by Council Decision 75/614/EEC of 25 February 1975 concerning the importation of cane sugar originating in the overseas countries and territories (OCT) (8 ) and by the Agreement between the European Economic Community and the Republic of India on cane sugar (9) ; whereas the implementation of those arrangements and, in particular, of the aforementioned guarantee requires extension of the applicability of the export refund system to preferential imported sugar ; Whereas Regulation (EEC) No 1098 /68 should be amended accordingly and , at the same time, certain references to Council Regulations which have subsequently been consolidated should be adapted ;  Decision 75/614/EEC,  the Agreement between the European Economic Community and the Republic of India on cane sugar ; or (b) obtained from one of the products imported by virtue of the provisions referred to in (a) above .' 3 . In Article 4, the expression 'Council Regulation (EEC) No 823 /68 of 28 June 1968 ' is replaced by the expression 'Council Regulation (EEC) No 2915/79 of 18 December 1979 '. (&gt;) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 184, 29 . 7 . 1968 , p . 10 . Article 2(3 ) OJ No L 27 , 2 . 2 . 1980, p . 27 .( «) OJ No L 73 , 27 . 3 . 1972, p . 14 . (5 ) OJ No L 143, 25 . 6 . 1968 , p . 6 . (') OJ No L 167, 26 . 6 . 1976 , p . 13 . O OJ No L 25, 30 . 1 . 1976, p . 1 . This Regulation shall enter into force on the third dayfollowing -its publication in the Official Journal of the European Communities. ( ») OJ No L 268 , 17 . 10 . 1975 , p . 43 . ( ») OJ No L 1 90 , 23 . 7 . 1 975 , p . 36 . 8 . 8 . 81 Official Journal of the European Communities No L 223/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 August 1981 . For the Commission Poul DALSAGER Member of the Commission